Title: To Thomas Jefferson from Steuben, [21 April 1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
[21 April 1781]

The great distress we are in for Arms has determined me to deliver out all those we have here that were destined for the Recruits, excep 150 which I have delivered to the recruits that are here. I have in the same time taken the arms out of the hands of the Artificers, in order that they may be deliverd to the Militia. Notwithstanding our Distress I find that the 1,000 Arms which have been distributed to the troops under Genl. Muhlenberg are not in a condition to be used
I have orderd Capt. Prior to establish a Manufactory for the reparation of Arms at Pawhatan Co. Ho. I have written to Genl. Muhlenberg to send the Armorers from Broad water to that place that they may be immediately set to work, but as more hands will be necessary for the reparation of so great a number of Arms in so short a time, I request your Excellency to furnish as many Armorers as possible, to be Disposed of by Capt. Prior.
There is a report that Colo. Simcoe has his Corps of 140 Cavalry in good order. This is the terror of our Militia and the Consequences will be disagreeable if we do not take care to have a body of Cavalry, that will at least counter balance this.
I have received your Excellencys Letter on the Subject of the flag that is to go up Potowmack. Capt. […] Jones of the Cavalry is the only officer I can at present spare for that Commission. I have ordered him to this place, but in case he shall not be found I must request your Excellency to make choice of an officer of the State  Garrison Regiment, to whom I will give the passports for the flagg and the Letter for Genl. Philips.
Colo. Davies knows that it will be impossible to spare an officer from this place, as we have scarcely sufficient to command the few recruits that we have.
The Militia assembled at Richmond must remain there till the intention of the Enemy is more clear, when they will […] join. Those at Manchester, as soon as they are Armed, will march to Petersburg and those at Petersburg will march to Bland’s Ordinary.
The officers of the Militia must apply to Capt. Prior for Arms.
I have thought it necessary to advertise your Excellency of those Arrangements.
